DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The corresponding structure described in the specification as performing the claimed function is as follows:
“fastening structure” – a thread, a threaded bar, a nut, an element of a plug connection, a snap lock, or a bayonet lock (pg. 29, 4th full ¶ of the specification); and
“expansion element” – one or more tapered protrusions capable of expanding during friction welding (FIG. 2, #19; pg. 21, 2nd full ¶ of the specification).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 10 is objected to because of the following informalities: in line 16, “arrange” should be changed to “arranged”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites that the object comprises a perforation (lines 1-2).  Claim 1, from which claim 5 depends, however, recites a first object and a second object.  It is therefore unclear which object is being further defined in the claim.  For purposes of examination, “the object” of claim 5 is construed as referring to the second object (see previous version of claim 5).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6-15 are rejected under 35 U.S.C. 35 U.S.C. §102(a)(1) as being anticipated by Wiethoff et al. (U.S. Patent Application Publication No. 2017/0043525 A1).
Regarding claim 1, Wiethoff discloses: a method of mechanically securing a first object to a second object (Abstract, FIG. 3 of Wiethoff, setting element #12 attached to component #14), the method comprising the steps of: providing the first object, wherein the first object comprises thermoplastic material in a solid state (Abstract, FIG. 3 of Wiethoff, setting element #12 having a first plastic material), providing the second object with a generally flat sheet portion having an edge (Abstract, FIG. 3 of Wiethoff, component #14; pre-punched hole #56 has edge), positioning the first object relative to the second object to provide an assembly comprising the first and second object, in which assembly the edge is in contact with the thermoplastic material (Abstract, FIG. 3 of Wiethoff, setting element #12 brought into contact with edge of pre-punched hole #56 of component #14), while the edge is in contact with the thermoplastic material, bringing the first object and the second object to a relative movement to each other such that a melting zone comprising flowable thermoplastic material is formed due to friction heat generated between the edge and the thermoplastic material and such that thermoplastic material of the melting zone flows around the edge to at least partially embed the edge in the thermoplastic material ([0037], FIG. 3 of Wiethoff, setting element #12 set into rotation and driven into component #14; jacket surface #55 of base body #44 of setting element #12 and adjacent material of component #14 melts forming connection), stopping the relative movement 
Regarding claim 6, Wiethoff discloses that at least one of the first object and the second object comprises a coupling-in face (FIG. 2, [0034] of Wiethoff, engagement feature #50), wherein the method comprises the step of providing a tool comprising a coupling-out face (FIG. 2, [0034] of Wiethoff, tool #29), wherein the coupling-out face is arranged to engage with the coupling-in face ([0034], [0036] of Wiethoff, tool #29 engages with engagement feature #50), and wherein the tool is equipped to generate an excitation capable to set an object engaged to the tool by the coupling-out face in the rotational movement ([0037] of Wiethoff, setting element #12 set into rotation by rotary drive #26).  
Regarding claim 7, Wiethoff discloses that, in the step of providing the second object, the second object comprises a perforation, with the edge running along the perforation (FIG. 3 of Wiethoff, pre-punched hole #56).  
Regarding claim 8, Wiethoff discloses that, in the step of providing the first object, the first object extends along a first object axis between a proximal surface and a distal surface and comprises a protrusion protruding distally from the distal surface (FIG. 3 of Wiethoff, element #12 has distal surface with protrusion formed by base body #44), and wherein the method comprises a step of pushing at least a portion of the protrusion into the perforation such that the edge is in contact with at least one of a portion of a surface of the protrusion that is arranged parallel to the first object axis and a portion of the distal surface of the first object (FIG. 3 of 
Regarding claim 9, Wiethoff discloses a step of expanding radially the portion of the protrusion that is pushed or has been pushed into the perforation in the step of pushing the protrusion into the perforation such that the radially expanded protrusion expands beyond the edge of the perforation (FIG. 3 of Wiethoff, base body #44 expands beyond edge of hole #56 after insertion).  
Regarding claim 10, Wiethoff discloses that the method comprises at least one of: a step of spinning the first object such that flowable thermoplastic material expands radially due to centrifugal force; in the step of providing the second object, the second object comprises a distal surface and wherein the method comprises the step of bringing a distal portion of the first object in contact with a rear side of the distal surface and the step of deforming said distal portion of the first object; a step of providing a tool, comprising - a counterelement arranged or arrangable distally of the first object, wherein the counterelement can be moved along the first object axis in a proximal direction by applying a pushing force to the counterelement, and comprising - a coupling-out face arrange or arrangable at the proximal surface of the first object, wherein a pressing force can be applied to the first object via the coupling-out face, wherein the counterelement and the coupling-out face are arranged such that a compression force can be applied to the first object, and wherein the first object is compressed during the step of bringing the first object and the second object to a relative movement to each other (FIGS. 2-3, [0034] of Wiethoff, tool #29 has counterelement which engages engagement feature #50 of element #12; [0036]-[0037] of Wiethoff, axial force applied to element #12 using tool to force element #12 
Regarding claim 11, Wiethoff discloses a region around the edge is pretensioned such that the edge penetrates into the flowable thermoplastic material formed during the step of bringing the first object to a relative movement to the second object (FIG. 3 of Wiethoff, diameter of base body #44 larger than pre-punched hole #56; insertion of base body in hole with smaller diameter would necessarily pretension in the component #14 near the edge of the hole).  
Regarding claim 12, Wiethoff discloses that a diameter of the protrusion is larger than a diameter of the perforation, and wherein the step of pushing the protrusion into the perforation is carried out prior to the step of bringing the first object and the second object to a relative movement to each other (FIG. 3 of Wiethoff, diameter of base body #44 larger than pre-punched hole #56), such that the pretension is generated in the region around the edge during the step of pushing (FIG.  3 of Wiethoff, insertion of base body in hole with smaller diameter would necessarily pretension in the component #14 near the edge of the hole).  
Regarding claim 13, Wiethoff discloses a connector configured for use in the method according to claim 1 (FIG. 3, element #12), the connector comprising: thermoplastic material in a solid state at least at an attachment location (FIG. 3, base body #44 of element #12); wherein the connector is capable of being secured to a second object that has a generally flat sheet portion having an edge, by a method that comprises bringing the connector to a relative movement to the second object while the attachment location and the second object are pressed against each other, until a flow portion of the thermoplastic material due to friction heat generated between the edge and the thermoplastic material becomes flowable and flows around the edge to at least partially embed the edge in the thermoplastic material, wherein the relative movement comprises a 
Regarding claim 14, Wiethoff discloses that a portion of the connector that is different from the attachment location is equipped to expand radially with respect to a connector axis (FIG. 3 of Wiethoff, base body #44 expands beyond edge of hole #56 after insertion).  
Regarding claim 15, Wiethoff discloses that the connector comprises an expansion element (FIG. 3 of Wiethoff, base body #44 is a tapered protrusion capable of expanding during friction welding).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wiethoff in view of Henning (Plastics Joining, Friction Welding Techniques, Feb. 1, 2001, http://www.ansatt.hig.no/henningj/materialteknologi/Lettvektdesign/joining%20methods/joining-welding-friction%20welding.htm).
Regarding claims 2 and 3, Wiethoff discloses that the rotational movement comprises a rotational movement around a rotation axis ([0037] of Wiethoff) but does not specifically disclose that the rotational movement has a constant direction of rotation as recited in claim 2 or that the rotational movement is a back and forth oscillating rotation around the rotation axis as recited in claim 3.  Similarly, regarding claim 4, Wiethoff does not specifically disclose that the rotational movement comprises an orbital movement.  Henning, however, discloses friction welding of plastic wherein heat is generated by direct rotation (i.e., spin welding), back and forth oscillating rotation (i.e., angular friction welding) or orbital friction welding (pg. 1 of Henning).  
Regarding claim 5, Wiethoff discloses that the object comprises a perforation (FIG. 3 of Wiethoff, pre-punched hole #56) and wherein a cross-section of the perforation normal to a rotation axis of the first or second object or normal to a longitudinal axis of the perforation has a non-circular shape ([0039] of Wiethoff, pre-punched hole #56 can be non-round).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1 of U.S. Patent No. 10,562,233 B2 in view of Wiethoff and Henning.
Claim 1 of the reference patent is directed to a method of mechanically securing a first object to a second object as recited in instant claim 1 but does not specifically disclose that the relative motion comprises a rotational movement.  In particular, claim 1 of the reference patent discloses coupling mechanical vibrational energy into the assembly but does not disclose that the vibrational energy includes rotational movement.  Wiethoff however, discloses using rotational motion to generate heat in a friction welding process and Henning discloses angular friction welding which involves using rotational vibrational energy to generate heat (pg. 1 of Henning, angular friction welding).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use vibrational rotational energy in the method of claim 1 of the reference patent since Wiethoff and Henning establish that vibrational rotational energy can be used to generate heat in a thermoplastics friction welding process.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746